February 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 EX PARTE JOSHUA DEWAYNE RAGSTON

                              NO. 14-13-00584-CR

                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is REFORMED, to read as
follows: Bail is set at $250,000 for the offenses of Capital Murder, Murder, and
Aggravated Robbery.
      The Court orders the judgment AFFIRMED as REFORMED.
      We further order this decision certified below for observance.